Citation Nr: 1113939	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability compensation on behalf of his minor child, D.S.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to November 1994.  The Appellant is the mother and custodian of his minor child, D.S.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).
In July 2010, the Appellant testified before the undersigned at the RO.  A transcript of the hearing is of record.  During the hearing, the Appellant moved to advance her case on the docket due to financial hardship.  See Board Hearing Tr. at 3.  Although general financial difficulties are demonstrated in the record, there is no evidence that the Appellant is experiencing severe financial hardship, such as pending bankruptcy, home foreclosure, or homelessness.  Accordingly, the Appellant's motion to advance her case on the docket is denied.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks an apportionment of the Veteran's disability compensation benefits on behalf of his minor child, D.S.  She contends that the Veteran has been in arrears on his child support for years, which resulted in his incarceration from July to November 2009.  She asserts that she has not received any support for D.S. from the Veteran since 2008, and that her expenses exceed her income.

A claim for an apportionment is a "contested claim" subject to special procedural requirements.  For instance, if the apportionment claim is simultaneously contested, all interested parties are to be specifically notified of any action taken by the agency of original jurisdiction, of the right and time limit for initiating an appeal, and of the right to present testimony at a hearing and to be represented.  38 C.F.R. § 19.100 (2010).  Upon the filing of a Notice of Disagreement, all interested parties are to be furnished with a copy of the Statement of the Case.  38 C.F.R. § 19.101 (2010).  When a Substantive Appeal is filed, its content is to be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102 (2010).

In the instant case, the Veteran was not provided notice of the substance of the Appellant's Substantive Appeal dated in April 2008 as required by 38 C.F.R. § 19.102.  Such should be accomplished on remand.  

The Board also notes that the Veteran has moved several times during the course of the appeal, and the most recent correspondence to the Veteran dated in September 2010 was returned as undeliverable.  An attachment to the September 2010 correspondence lists a new address.  Therefore, an attempt to verify the Veteran's current address should be made prior to providing the notice described above.

Moreover, the Appellant has indicated that the Veteran was incarcerated for a period beginning in July 2009.  The specific circumstances surrounding the Veteran's alleged incarceration should be ascertained, as compensation not paid to Veterans incarcerated for a felony in excess of 60 days may be apportioned to the Veteran's child on the basis of individual need.  See 38 C.F.R. § 3.665(e) (2010).

Finally, the most recent financial information from the Appellant is dated in September 2007, and there is virtually no financial information of record pertaining to the Veteran.  Furthermore, it is unclear whether the Veteran is currently meeting his court-ordered child support obligations.  Consequently, the Board finds that a more thorough accounting of the income and expenses of the Appellant and the Veteran is required before the Board may render a final determination in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  To the extent practicable, verify the Veteran's current address and, if necessary, update VA's records accordingly.  

2.  Send a copy of the Appellant's Substantive Appeal to the Veteran at his current address, as verified in item 1 above.

3.  Verify the dates of the Veteran's incarceration, which allegedly began in July 2009, and also verify whether such incarceration was the result of a felony conviction.

4.  Request an updated financial status report from both the Veteran and the Appellant.  Any financial status questionnaire provided should request detailed information regarding current sources of income and expenses, together with the amount of child support being paid/received.  Any supporting documentation deemed necessary should also be requested.  

5.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  Provide the Appellant and Veteran with a Supplemental Statement of the Case and the appropriate time for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

